        Case 2:19-cv-13516-GGG Document 52 Filed 06/22/20 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

MICHAEL VERNELL YOUNG                                     CIVIL ACTION

VERSUS                                                    NO. 19-13516

JAMES LEBLANC ET AL.                                      SECTION “T”(2)

                                     ORDER

      The Court, having considered the complaint, the record, the applicable law, the

Report and Recommendation of the United States Magistrate Judge, and the plaintiff’s

objection to the Magistrate Judge’s Report and Recommendation, hereby approves the

Report and Recommendation of the United States Magistrate Judge and adopts it as its

opinion in this matter. Therefore,

      IT IS ORDERED that plaintiff’s motions for a temporary restraining order and

a preliminary injunction and for summary judgment, Record Doc. Nos. 10 and 27, are

DENIED; that defendants’ motion to dismiss for lack of subject matter jurisdiction

and/or for failure to state a claim, Record Doc. No. 34, is DENIED IN PART as to

subject matter jurisdiction and GRANTED IN PART as to failure to state a claim; that

defendant LeBlanc’s request for summary judgment, Record Doc. No. 26, is

DISMISSED WITHOUT PREJUDICE; and that plaintiff’s complaint as a whole

against all defendants is DISMISSED WITH PREJUDICE under 28 U.S.C. § 1915(e)

and 42 U.S.C. § 1997e(c)(1), either as legally frivolous, because his claims lack an

                                         1
       Case 2:19-cv-13516-GGG Document 52 Filed 06/22/20 Page 2 of 2



arguable basis in law, or under Rule 12(b)(6), or pursuant to Heck v. Humphrey, 512

U.S. 477 (1994).

                                New Orleans, Louisiana, this 22nd day of June, 2020.




                                            __________________________________
                                                   GREG GERARD GUIDRY
                                              UNITED STATES DISTRICT JUDGE




                                        2
